DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki (US2019/0186331 A1).

Regarding to Claim 1, Yamazaki teaches a vehicle comprising:
a vehicle frame (Paragraph 26, Paragraph 23 teaches Part 152 would supported on a vehicle based on certain mechanism, so there must be a vehicle frame); a muffler supported by the vehicle frame (Fig. 2, Part 152, Paragraph 26); and a supporting unit comprising a rubber damper (Fig. 1, Part 100, Part 2), located between the muffler and the vehicle frame and (Paragraph 23 teaches a support structure to support Part 152 to the vehicle, Paragraph 34 teaches Part 2 is a part of the support structure), connected to the vehicle frame such that the muffler is suspended from the vehicle frame and supported by the vehicle frame (Fig. 2, Paragraph 23),

the supporting unit comprises a first bracket (Fig. 2, Part 12) and a second bracket on the first bracket (Fig. 2, Part 11 area);
the first bracket comprises a first body distant from an outer surface of the muffler (Fig. 2, considering Part 121 area) and a first attachment attached to an outer surface of the muffler, and extending along a first axis from the first body on the outer surface of the muffler (Fig. 2, Part 12a area); and
the second bracket comprises a second body distant from the first bracket and a holder on the second body (Fig. 2, considering Part 111 area), configured to hold the rubber damper and connected to the vehicle frame via the rubber damper (Fig. 2, Part 13, as a portion of Part 11 area), and a second attachment attached to the first attachment of the first bracket, and extending from the second body (Fig. 2, Part 11a area).

Regarding to Claim 2, Yamazaki teaches the vehicle, wherein the first and second attachments are arranged such that the first attachment is displaced from the second attachment with respect to a second axis along the outer surface and crossing the first axis (Fig. 2).

Regarding to Claim 3, Yamazaki teaches the vehicle, wherein the first attachment comprises at least two sub-attachments, and one of the at least two sub-attachments extends toward one direction along the first axis while the other extends toward an opposite direction (Fig. 2, Fig. 3 show Part 12a extends to two directions).

Regarding to Claim 5, Yamazaki teaches the vehicle, wherein the second attachment comprises at least two sub-attachments, and one of the at least two sub-attachments extends toward one direction along the first axis while the other extends toward an opposite direction (Fig. 2, Fig. 3 shows Part 11a extends to two directions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US2019/0186331 A1) in view of Oguri (US2017/0305263 A1).



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamazaki to incorporate the teachings of Oguri to arrange the sub-attachments in certain position in order to improve the displacement allowance (Oguri, Paragraph 9).

Regarding to Claim 6, Yamazaki fails to explicitly disclose, but Oguri teaches a vehicle, wherein each of the at least two sub-attachments is disposed on a different position on a second axis along the outer surface and crossing the first axis [Oguri teaches a supporting unit comprises two sub-attachments (Oguri, Fig. 2, Fig. 3, Part 9 is the supporting unit, lower parts of Part 99 are the sub-attachments extends to two directions), and each sub-attachment is disposed on different position on one axis (Oguri, Fig. 3 shows the location of the lower parts of Part 99, Fig. 2 further shows the lower parts are disposed on different positions on one axis) to improve the displacement allowance (Oguri, Paragraph 9).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamazaki to incorporate the teachings of Oguri to arrange the sub-attachments in certain position in order to improve the displacement allowance (Oguri, Paragraph 9).

Regarding to Claim 7, Yamazaki teaches the vehicle, wherein:
the first attachment comprises at least two sub-attachments (Fig. 2, Fig. 3 show Part 12a extends to two directions); the second attachment comprises at least two sub-attachments (Fig. 2, Fig. 3 show Part 11a extends to two directions);
one of the at least two sub-attachments of the first attachment extends toward one direction along the first axis from the first body while the other extends toward an opposite direction from the first body (Fig. 2, Fig. 3 show Part 12a extends to two directions);
one of the at least two sub-attachments of the second attachment extends toward one direction along the first axis from the second body while the other extends toward the opposite direction from the second body (Fig. 2, Fig. 3 show Part 11a extends to two directions);
a position of one of the at least two sub-attachments of the first attachment coincides with a position of one of the at least two sub-attachments of the second attachment on the second axis (Fig. 3);
the one of the at least two sub-attachments of the first attachment extends toward one direction along the first axis while the one of the at least two sub-attachments of the second attachment extends toward the opposite direction along the second axis (Fig. 3);

the other of the at least two sub-attachments of the first attachment extends toward one direction along the second axis while the other of the at least two sub-attachments of the second attachment extends toward the opposite direction along the first axis (Fig. 3).

Yamazaki fails to explicitly disclose, but Oguri teaches a vehicle, wherein:
each of the at least two sub-attachments of the first attachment is disposed on a different position on a second axis along the outer surface and crossing the first axis;
each of the at least two sub-attachments of the second attachment is disposed on a different position on the second axis [Oguri teaches a supporting unit comprises two sub-attachments (Oguri, Fig. 2, Fig. 3, Part 9 is the supporting unit, lower parts of Part 99 are the sub-attachments extends to two directions), and each sub-attachment is disposed on different position on one axis (Oguri, Fig. 3 shows the location of the lower parts of Part 99, Fig. 2 further shows the lower parts are disposed on different positions on one axis) to improve the displacement allowance (Oguri, Paragraph 9).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamazaki to incorporate the teachings of Oguri to arrange the sub-attachments in certain position in order to improve the displacement allowance (Oguri, Paragraph 9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Selinger (US2016/0245148 A1) teaches a supporting unit for a muffler.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/YI-KAI WANG/             Examiner, Art Unit 3747